              Case:18-05191-EAG13 Doc#:235-4 Filed:08/12/20 Entered:08/12/20 22:17:51                                          Desc:
Label Matrix for local noticing     ASUME
                                      Creditors Matrix Page 1 of 2      BANCO POPULAR PR
0104-3                                               PO BOX 71316                                         FORTUNO & RIVERA FONT LLC
Case 18-05191-BKT13                                  SAN JUAN, PR 00936-8416                              PO BOX 13786
District of Puerto Rico                                                                                   SAN JUAN, PR 00908-3786
Old San Juan
Tue May 12 12:27:41 AST 2020
COOP A/C RINCON                                      MMM HEALTHCARE, INC                                  POPULAR AUTO
PO BOX 608                                           c/o FERRAIUOLI LLC                                   PO BOX 366818
RINCON, PR 00677-0608                                PO BOX 195168                                        SAN JUAN, PR 00936-6818
                                                     SAN JUAN, PR 00919-5168


US TRUSTEE                                           US Bankruptcy Court District of P.R.                 ASUME-JORANNIE CRUZ NIEVES
US TRUSTEE                                           Jose V Toledo Fed Bldg & US Courthouse               PO BOX 71316 SAN JUAN PR 00936-8416
EDIFICIO OCHOA                                       300 Recinto Sur Street, Room 109
500 TANCA STREET SUITE 301                           San Juan, PR 00901-1964
SAN JUAN, PR 00901-1922

BANCO POPULAR                                        BANCO POPULAR DE PR                                  BANCO POPULAR DE PUERTO RICO
PO BOX 362708                                        PO BOX 366818                                        BANKRUPTCY DEPARTMENT
San Juan, PR 00936-2708                              San Juan, PR 00936-6818                              PO BOX 366818
                                                                                                          SAN JUAN PR 00936-6818


COOP A/C DE RINCON                                   DSNB/MACYS                                           FORD AUTO PARTS
PO BOX 608                                           PO BOX 8218                                          1-6 AVE. DR.G CONCEPCION
Rincon, PR 00677-0608                                MASON, OH 45040-8218                                 BAYAMON PR 00960



INTERNAL REVENUE SERVICES                            JORANNIE CRUZ NIEVES                                 JORANNIE CRUZ NIEVES
CITY VIEW PLAZA II                                   CALLE REINA SOFIA 25                                 PO BOX 9023963
BLDG.48 CARR 165 KM. 1.2                             LA VILLA TORRIMAR                                    SAN JUAN PR 00902 3963
GUAYNABO PR 00968-8000                               GUAYNABO PR 00969-3270


MMM HEALTHCARE, INC.                                 POPULAR AUTO                                         SEARS/CBNA
MMM HEALTHCARE, LLC                                  BANKRUPTCY DEPARTMENT                                PO BOX 6282
c/o EYMINEL VIEL, ESQ.                               PO BOX 366818                                        Sioux Falls, SD 57117-6282
PO BOX 71114                                         SAN JUAN PUERTO RICO 00936-6818
SAN JUAN, PR 00936-8014

ALEJANDRO OLIVERAS RIVERA                            JORANNIE CRUZ NIEVES                                 MONSITA LECAROZ ARRIBAS
ALEJANDRO OLIVERAS CHAPTER 13 TRUS                   PO BOX 1562                                          OFFICE OF THE US TRUSTEE (UST)
PO BOX 9024062                                       BAYAMON, PR 00960-1562                               OCHOA BUILDING
SAN JUAN, PR 00902-4062                                                                                   500 TANCA STREET SUITE 301
                                                                                                          SAN JUAN, PR 00901

MYRNA L RUIZ OLMO                                    PEDRO J NEVAREZ BRUNO
MRO Attorneys at Law, LLC                            PO BOX 3061
PO BOX 367819                                        BAYAMON, PR 00960-3061
SAN JUAN, PR 00936-7819




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
              Case:18-05191-EAG13 Doc#:235-4 Filed:08/12/20 Entered:08/12/20 22:17:51 Desc:
(d)MMM HEALTHCARE, LLC              (u)Name,Address1,Address2,Address3,City,State
                                      Creditors Matrix Page 2 of 2                End of Label Matrix
c/o FERRAIUOLI, LLC                      PEDRO J. NEVAREZ BRUNO,PO BOX 3061,,,Bay   Mailable recipients   25
PO BOX 195168                                                                       Bypassed recipients    2
SAN JUAN, PR 00919-5168                                                             Total                 27
